UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 6, 2009 MAGNETEK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10233 95-3917584 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) N49 W13650 Campbell Drive Menomonee Falls, WI (Address of Principal Executive Offices) (Zip Code) (262) 783-3500 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 6, 2009, the Board of Directors of Magnetek, Inc. (“Magnetek” or the “Company”), upon recommendation of the Compensation Committee of the Board of Directors, approved an increase in the base salary, effective as of August 10, 2009, for Ryan D. Gile, Vice President and Corporate Controller, to $152,500 annually to reflect additional responsibilities associated with his position. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 12, 2009 MAGNETEK, INC. /s/ Marty J. Schwenner By: Marty J. Schwenner Vice President and Chief Financial Officer
